Citation Nr: 0217504	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  02-07 964	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUE

Whether the overpayment of educational assistance benefits, 
paid pursuant to Chapter 30, Title 38, United States Code, 
in the amount of $782, was properly created.




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from August 1994 to August 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma which concluded that the veteran had been 
erroneously paid Chapter 30 benefits in the amount of $782. 


FINDINGS OF FACT

1.  The veteran was enrolled in a program of education to 
achieve an associate of arts degree during the period of 
1999 to 2000.

2.  The veteran was enrolled in a course for elementary 
statistics for the period from January 2000 to May 2000.

3.  The veteran received payment for enrollment in the 
elementary statistics course in the amount of $782.

4.  The elementary statistics course was not part of the 
veteran's approved program of education.


CONCLUSION OF LAW

The overpayment of educational assistance benefits in the 
amount of $782 was properly created.  38 U.S.C.A. §§ 3002, 
3011, 3452, 3685 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
21.7020, 21.7120, 21.7122, 21.7144 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was enrolled in an associate of arts education 
program at Kenai Peninsula College as verified by VA Form 
22-1999, Enrollment Certification, dated in January 1999.  A 
certifying official from the college reported that the 
veteran was enrolled in 12 credit hours of study for the 
period from January 1999 to May 1999.

The RO received notice that the veteran withdrew from a 
course, thereby reducing his total credits to 9 for the 
above-noted semester.  The RO contacted the veteran and 
informed him that they would excuse this withdrawal and pay 
benefits for the period attended.  He was informed that he 
must provide a statement explaining the reasons for any 
future withdrawals.

The veteran submitted a VA Form 22-1995, Request for Change 
of Program or Place of Training, in August 1999.  The 
program change was for an associate of arts degree in 
business for job skill development.  The projected 
termination date was in May 2001.

A VA Form 22-1999-1, Reenrollment Certificate, was received 
at the RO in September 1999.  The form reported that the 
veteran enrolled in courses for 13 credits for the period 
from August 1999 to December 1999.  The veteran submitted 
notice of his withdrawal from one course, reducing his total 
hours to 10, in November 1999.  He later submitted a 
statement in December 1999 explaining that he withdrew due 
to personal reasons.  The RO contacted the veteran and 
informed him that, because he had to withdraw for reasons 
beyond his control, he would receive payments for his 
enrollment.

An entry in the education folder reports that the veteran 
was enrolled for 9 credit hours for the period from January 
2000 to May 2000.  Payment for the period was authorized and 
made according to the entry dated in March 2000.


In May 2001 the RO became aware that one of the courses 
previously authorized for payment of benefits for the 
January to May 2000 semester was not a course approved for 
his program of education.  Specifically, the veteran took a 
course for elementary statistics that was determined not to 
be pertinent to his associate of arts degree program.  The 
veteran was contacted that same month and told that he 
should have only been certified for 6 credits for the 
semester and that the prior certification of 9 credits had 
resulted in an overpayment of $782.  

The veteran submitted a VA Form 22-1995, Request for Change 
of Program or Place of Training, in August 2001.  The 
program change was for a Bachelor of Arts degree in 
business.  The school was also changed to the University of 
Alaska.

A VA Form 22-1999, Enrollment Certification, dated in August 
2001, was submitted by a certifying official from the 
University of Alaska in August 2001.  The veteran was 
certified for 9 credit hours in a Bachelor of Arts degree 
business program.

The veteran's notice of disagreement was received at the RO 
in September 2001.  The veteran contended that he was not 
responsible for the $782 overpayment.  He said that the 
course was pertinent to the program he was attempting to 
enroll in at the time, and was pertinent to his current 
program.  

A student services coordinator from Kenai Peninsula College 
submitted a statement of explanation in September 2001.  It 
was noted that the veteran was enrolled in several courses 
for the semester from January to May 2000.  One class was 
canceled and the veteran was unable to pursue a second class 
due to a conflict with his job.  The veteran and the 
coordinator concluded that he should take the statistics 
course because it was only offered every two years and it 
would serve to meet a mathematics class requirement.  The 
coordinator stated that the statistics course is a 
requirement for a Bachelor of Arts business degree.  
Finally, the coordinator stated 

that many of the associate level courses were designed to 
apply to the bachelor level program.

The veteran was issued a statement of the case (SOC) in 
March 2002.  The SOC informed the veteran that the RO 
determined the overpayment to be properly established.  The 
SOC also noted the veteran's request for a waiver and 
indicated that his request would be forwarded to the 
Committee on Waivers.

The law provides that VA will approve and will authorize 
payment of educational assistance for an individual's 
enrollment in any course or subject which a State approving 
agency has approved and which forms a part of a program of 
education as defined by 38 C.F.R. § 21.7020(b)(23) (2002).  
38 U.S.C.A. §§ 3002(a)(3), 3452(c) (West 1991 & Supp. 2002); 
38 C.F.R. § 21.7120 (2002).  A program of education, in 
pertinent part, is any unit course or subject or combination 
of courses or subjects, which is pursued at an educational 
institution.  38 C.F.R. § 21.7020(b)(23).  

The veteran has been previously determined to be eligible 
for Chapter 30 education benefits.  He is entitled to a 
monthly benefit for the period of time he is enrolled in, 
and satisfactorily pursing an approved program of education.  
38 U.S.C.A. § 3014 (West Supp. 2002); 38 C.F.R. § 21.7071 
(2002).  However, VA will not pay educational assistance for 
enrollment in any course that is not part of a veteran's 
program of education unless the person is enrolled in 
refresher courses, deficiency courses, or other preparatory 
or special education or training courses necessary to enable 
the person to pursue an approved program of education.  38 
C.F.R. §§ 21.7122(b) (2002).  Further, the amount of an 
overpayment of educational assistance paid to a veteran 
constitutes a liability of that veteran.  38 U.S.C.A. § 3685 
(West 1991); 38 C.F.R. § 21.7144(b) (2002).

During the pendency of the veteran's appeal, on December 27, 
2001, the President signed into law the Veterans Education 
and Benefits Expansion Act of 2001, Pub. 

L. No. 107-103.  While the Act amended several provisions 
relating to education benefits under Chapter 30, the changes 
do not substantively change the outcome of the veteran's 
claim.  See generally Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

In reviewing the facts of this case, the veteran was clearly 
enrolled in an associate of arts program for the years 1999-
2000.  There is no dispute of that fact, either by the 
veteran or his educational institution.  There is also no 
dispute with the RO's determination that the elementary 
statistics course was not a requirement for completion of 
the veteran's associate degree program.  The student 
services coordinator acknowledged that the course is a 
requirement for the bachelor level degree program.  The 
veteran did not submit a request to change his education 
program to a bachelor degree until August 2001, more than 
one year after he had been paid for the elementary 
statistics course.

The veteran was paid for a course that was not required as 
part of his education program.  See 38 C.F.R. § 21.7122(b).  
An overpayment of $782 was properly created as a result of 
the payment for the course.  The veteran is liable for the 
overpayment debt.  38 C.F.R. § 21.7144.

The Board acknowledges the veteran's contentions that he was 
not at fault in creation of the debt at issue in this 
appeal.  The Board further acknowledges the reasons for why 
the decision was made to take the elementary statistics 
course during the January to May 2000 semester.  
Nevertheless, the law is clear that the VA will not pay 
educational assistance for enrollment in any course that is 
not part of a veteran's program of education, except under 
certain circumstances, which are not present in this case.  
38 C.F.R. § 21.7122(b).  Further, the Board notes that in 
finding that the debt at issue in this case was properly 
created, the Board is not intimating any opinion as to the 
fault or responsibility for the creation of the debt, as 
that question goes to the issue of entitlement to waiver of 
the overpayment, which is not presently before the Board.  
See 38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. 

§§ 1.962, 1.963,1.965 (2002).  As noted above, the SOC 
indicated that the veteran's request for a waiver was to be 
referred to the Committee on Waivers.

In summary, the Board finds that the overpayment of 
educational assistance benefits in the amount of $782, paid 
pursuant to Chapter 30, Title 38, United States Code, was 
properly created.  The appeal is denied.

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed 
into law in November 2000.  To implement the provisions of 
the law, VA promulgated regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  Except as specifically 
noted, the new regulations are effective November 9, 2000. 

As noted above, the facts are not in dispute.  The veteran 
was enrolled in a program of education.  He received payment 
for a course that was not a part of that program of 
education.  Further development of the case would not change 
the facts in this matter.  In other words, it is not the 
factual evidence that is dispositive of this appeal, but 
rather the interpretation and application of the governing 
statute.  Thus, it is not prejudicial to the veteran for the 
Board to proceed to issue a decision at this time without 
remanding the case to the RO for consideration under the 
VCAA.  See Bernard v. Brown, 4 Vet. App. 384, 392-394 
(1993).

In cases such as this, where the disposition is based on the 
law, and not on the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1999) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit going to the veteran).  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on 
VA with no benefit flowing to the veteran are to be 
avoided).  The appeal on the 

question of the validity of the debt is without legal merit 
and further development or analysis would not be productive.  
See Livesay v. Principi, 15 Vet. App. 165, 178 (2001); see 
also Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  


ORDER

An overpayment of educational assistance benefits in the 
amount of $782, paid pursuant to Chapter 30, Title 38, 
United States Code, was properly created; the appeal is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

